

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.0.6












SIXTH AMENDMENT TO
AMENDED AND RESTATED REVOLVING
CREDIT AND SECURITY AGREEMENT


BY AND AMONG


PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AGENT),


THE LENDERS,


AND


L. B. FOSTER COMPANY
AND
CXT INCORPORATED,
(BORROWERS)










November 24, 2009



 
 

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO AMENDED AND RESTATED
 
REVOLVING CREDIT SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (the "Amendment") is made as of November 24, 2009, by and among L. B.
FOSTER COMPANY, a corporation organized under the laws of the State of
Pennsylvania, for itself and as successor by merger to Natmaya, Inc. and
Fosmart, Inc. ("Foster") and CXT INCORPORATED, a corporation organized under the
laws of the State of Delaware ("CXT")(each a "Borrower" and collectively
"Borrowers"), the financial institutions which are now or which hereafter become
a party hereto (collectively, the "Lenders" and individually a "Lender") and PNC
BANK, NATIONAL ASSOCIATION ("PNC"), as agent for Lenders (PNC, in such capacity,
the "Agent").
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Lenders and Agent are parties to that certain
Amended and Restated Revolving Credit and Security Agreement dated as of May 5,
2005, as amended by a First Amendment thereto dated as of September 13, 2005, a
Second Amendment thereto dated as of May 16, 2006, a Third Amendment thereto
dated as of February 8, 2007, a Fourth Amendment dated as of July 27, 2007, and
a Fifth Amendment thereto dated as of March 4, 2009 (as amended from time to
time, the "Agreement").
 
WHEREAS, the Borrowers have requested the Lenders to modify certain terms and
covenants set forth in the Agreement.
 
WHEREAS, the parties hereto desire to amend the terms of the Agreement as
provided for herein.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
 
1. Definitions.
 
Defined terms used herein shall have the meanings given to them in the
Agreement.
 
2. The following new definitions are hereby inserted in Section 1.2 of the
Agreement in alphabetical order:
 


"Foreign Subsidiary" shall mean any Subsidiary not organized under the laws of
the United States or any state thereof.
 
"Sixth Amendment Effective Date" shall mean November 24, 2009.
 

 
 

--------------------------------------------------------------------------------

 



 
3. The following definition set forth in Section 1.2 of the Agreement is hereby
amended and restated as follows:
 
"Fixed Charges" shall mean for any period the sum of Borrowers' consolidated
cash interest expense, scheduled principal payments (excluding Advances) with
respect to Indebtedness for borrowed money and capital leases and dividends,
distributions and redemptions permitted under Section 7.7, all the foregoing of
Borrowers as determined and consolidated in accordance with
GAAP.  Notwithstanding the foregoing, all cash dividends, distributions and
redemptions permitted under Section 7.7 which are paid in cash at a time during
which all Exclusion Standards are met shall be excluded from the calculation of
Fixed Charges for such period and all subsequent periods.
 
4. Section 7.1(a)(A), (B) and (H) of the Agreement is hereby amended and
restated as follows:
 


"(A)           if Foster is acquiring the ownership interests in such Person and
such Person is not a Foreign Subsidiary, then such Person shall join this
Agreement as a Borrower or become a Guarantor for the Obligations as determined
by the Agent;"
 
"(B)           in the case of a stock or other ownership purchase, the Person
acquired by Foster, if such Person is not a Foreign Subsidiary, shall grant
Liens in its assets to the Agent for the benefit of the Lenders covering the
same type of assets as the Collateral, and in the case any of both a stock or
other ownership purchase or an asset purchase, Foster shall cause the Lien of
the Agent to be a first priority, perfected security interest;"
 
"(H)           the aggregate Consideration paid by Foster for all such Permitted
Acquisitions, when aggregated with the amount invested by the Borrowers in joint
ventures permitted under Section 7.12(b), shall not exceed $50,000,000 in the
aggregate during the remaining Term from and after the First Amendment Effective
Date, as such amount is increased by Net Proceeds of Significant Asset Sales
from and after the First Amendment Effective Date, of which aggregate amount not
more than $15,000,000 shall be used for Permitted Acquisitions of, or advances
to, Foreign Subsidiaries.  In addition, at such time as the aggregate
Consideration paid by Foster for all such Permitted Acquisitions, when
aggregated with the amount invested by the Borrowers in joint ventures permitted
under Section 7.12(b), exceeds $30,000,000, no additional Revolving Advances
shall be incurred in connection with any additional Permitted Acquisition; and"
 

 
 

--------------------------------------------------------------------------------

 



 
5. Section 7.1(b) of the Agreement is hereby amended and restated as follows:
 
"(b)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) the sale of Inventory in the ordinary course of
its business, (ii) the sale, disposition or transfer of any assets or Real
Property located at Foster's Doraville, Georgia facility, or its Langfield Road,
Texas property (iii) the sale of any securities issued by DM&E to Foster and/or
Natmaya, and (iv) other sales or dispositions not in excess of $15,000,000 in
the aggregate; provided however, that in the event of the sale by Borrowers of
any Receivables or Inventory, the Borrowers shall receive cash or cash
equivalent proceeds in an amount equal to or greater than that portion of the
Formula Amount based upon such Receivables and Inventory prior to such sale."
 
6. Section 7.4 of the Agreement is hereby amended and restated as follows:
 
"7.4           Investments.


Except as otherwise permitted under Section 7.1 and Section 7.12, purchase or
acquire obligations or stock of, or any other interest in, any Person, except
(a) investments in the percentages permitted under the Borrowers' investment
policy in U.S. Treasury bills, notes, bonds and strips, U.S. Government Agencies
(FFCB, FHLB, FHLMC and FNMA), certificates of deposit or banker's acceptances in
a domestic bank, domestic corporate bonds, master notes or commercial paper,
variable rate demand obligations, money market funds, municipal bonds and notes
and auction market preferred securities, provided that each of the foregoing
investments (other than the certificates of deposit) shall meet the criteria for
Investment Quality, (b) investments not in excess of $1,000,000 at any one time
in the stock of Customers in settlement of Receivables and related obligations
which are delinquent or in default by such Customers, and (c) equity investments
in other corporations not in excess of ten percent (10%) of the aggregate
ownership interests of any such corporation, provided that immediately prior to
and after giving effect to any such investment (i) the Borrowers have Undrawn
Availability of at least $10,000,000, and (ii) the aggregate amount of all such
investments then existing does not exceed more than $10,000,000."
 
7. Section 7.5 of the Agreement is hereby amended and restated as follows:
 

 
 

--------------------------------------------------------------------------------

 



"7.5           Loans.


Except as set forth on Schedule 7.5, make advances, loans or extensions of
credit to any Person, including without limitation, any Parent, Subsidiary or
Affiliate except with respect to (a) advances, loans or extensions of commercial
trade credit in connection with the sale of Inventory in the ordinary course of
its business, (b) advances, loans or extensions of credit to its employees in
the ordinary course of business not to exceed the aggregate amount of $1,000,000
at any time outstanding, (c) advances, loans or extensions of credit which, when
aggregated with the loans set forth on Schedule 7.5 and the guarantees permitted
under Section 7.3(b), do not exceed $4,000,000 in the aggregate at any one time
(excluding any advances made pursuant to Section 7.1(a)(H)), and (d) loans
advanced by one Borrower to another Borrower."
 
8. Section 7.12(a) of the Agreement is hereby amended and restated as follows:
 
"(a)           Form any Subsidiary unless (i) such Subsidiary takes all actions
necessary to join in this Agreement as a borrower and becomes jointly and
severally liable for the obligations of Borrowers hereunder, under the Revolving
Credit Note, and under any other agreement between any Borrower and Lenders, and
(ii) Agent shall have received all documents, including legal opinions, it may
reasonably require to establish compliance with each of the foregoing
conditions.  Notwithstanding the foregoing: (A) Foreign Subsidiaries acquired in
a Permitted Acquisition pursuant to Section 7.1(a)(H) shall not be required to
join in this agreement as a Borrower or Guarantor, and (B) Coal Train Holdings
shall not be required to join this Agreement as a Borrower nor provide the
documents referenced above, so long as (x) the Borrowers do not contribute in
any fiscal year more than $100,000 to Coal Train Holdings and no such
contributions are made if there exists a Default or an Event of Default, and (y)
Coal Train Holdings has at all times a net worth and assets (valued at market
value) each less than $50,000.  Any distributions or other payments received by
Coal Train Holdings from its prior ownership interest in DM&E shall not be
included in the calculation of its net worth or asset valuation if such
distributions and payments are further distributed to Foster within 30 days
after their receipt by Coal Train Holdings."
 
9. Schedule Update.  Schedule 5.2(b) [Subsidiaries] to the Agreement is hereby
amended and restated as set forth in Schedule 5.2(b) attached to this Amendment.
 
10. Representations.  Each Borrower hereby represents and warrants that it has
the corporate power and has been duly authorized by all requisite corporate
action to execute and deliver this Amendment and to perform its obligations
hereunder.  Each Borrower hereby represents and warrants that no Default or
Event of Default exists under the Agreement or shall result from the execution
and delivery of this Amendment.
 

 
 

--------------------------------------------------------------------------------

 



11. Force and Effect.  Each Lender and each Borrower reconfirms and ratifies the
Agreement and all Other Documents executed in connection therewith except to the
extent any such documents are expressly modified by this Amendment, and each
Borrower confirms that all such documents have remained in full force and effect
since the date of their execution.
 
12. Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.
 
13. Counterparts.  This Amendment may be signed by telecopy or original in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
14. Effective Date.  This Amendment shall be effective on the Sixth Amendment
Effective Date upon the occurrence of all the following conditions:
 
(i) the execution and delivery to the Agent of this Amendment by the Borrowers
and the Lenders,
 
(ii) the execution and delivery to the Agent of a certificate of the secretary
or an assistant secretary of each Borrower, including incumbency of the officers
signing this Amendment, as well as certification with respect to the resolutions
of each such Borrower's board of directors with respect to this Amendment,
 
(iii) the Borrowers' payment to the Agent of all fees and expenses required in
connection with this Amendment.
 




[SIGNATURE PAGES FOLLOW]



 
 

--------------------------------------------------------------------------------

 



 
[SIGNATURE PAGE 1 OF 2 TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AND SECURITY AGREEMENT]
 
Intending to be legally bound, each of the parties has signed this Third
Amendment to Amended and Restated Revolving Credit and Security Agreement as of
the day and year first above written.
 


 
ATTEST:
L. B. FOSTER COMPANY

 
/s/ David L.
Voltz                                                                By:/s/
David J. Russo[Seal]
Name:David J.
Russo                                                                           
Title:Senior V.P., CFO &
Treasurer                                                                           




ATTEST:
CXT INCORPORATED

 
/s/ David L.
Voltz                                                                By:/s/
David J. Russo[Seal]
Name:David J.
Russo                                                                           
Title:Senior V.P., CFO &
Treasurer                                                                           





 
 

--------------------------------------------------------------------------------

 



 
[SIGNATURE PAGE 2 OF 2 TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AND SECURITY AGREEMENT]
 
 


 
 
PNC BANK, NATIONAL ASSOCIATION, a national banking association, as Lender and as
Agent

 
By: /s/ James M.
Steffy                                                                           
Name: James M.
Steffy                                                                           
Title: Vice
President                                                                           




 
BANK OF AMERICA, N.A.





By: /s/ Christian
Barrow                                                                           
Name: Christian
Barrow                                                                           
Title: Senior Vice
President                                                                           




 
FIRST COMMONWEALTH BANK





By: /s/ Anthony M.
Cardone                                                                           
Name: Anthony M.
Cardone                                                                           
Title: Vice
President                                                                           

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.2(b)


L. B. Foster Company, as of November 16, 2009, has the following subsidiaries:


CXT Incorporated -  a Delaware corporation


Coal Train Holdings, LLC – a Delaware corporation



 
 

--------------------------------------------------------------------------------

 
